Citation Nr: 9907393	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-24 363	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1990 rating 
decision by the RO which granted service connection for PTSD 
and assigned a 10 percent rating.  In October 1993, the RO 
granted a 30 percent rating for PTSD.  In September 1998, the 
veteran's rating for PTSD was increased to 50 percent.  The 
veteran has not indicated he is satisfied with this rating.  
Thus, the claim for a higher rating for PTSD is still on 
appeal.  AB v. Brown, 6 Vet.App. 35 (1993).

In October 1997, the RO denied service connection for 
schizophrenia.  The veteran submitted a notice of 
disagreement with the adverse determination in October 1997.  
In October 1997, the RO issued a statement of the case and in 
that same month the veteran submitted a timely substantive 
appeal.  Although the issue of service connection for 
schizophrenia was not certified by the RO, the issue is 
properly before the Board and will be addressed below.


REMAND

The veteran's claims for service connection for schizophrenia 
and for an increased rating for PTSD are well grounded, 
meaning not inherently implausible, and the file indicates 
that there is a further VA duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.103(a), 3.159 
(1998); Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran claims that he has schizophrenia as a result of 
his Vietnam service.  He also claims that he is unemployable 
as a result of PTSD and that a rating higher than 50 percent 
is warranted.  The record notes that the veteran has not 
worked in several years.  In support of his claim, he 
submitted psychiatric reports showing that he is diagnosed as 
having schizophrenia.  He also submitted a March 1998 report 
of a VA psychiatrist who stated that the veteran is unable to 
be gainfully employed due to PTSD symptoms and his psychosis.  
In September 1997, the VA psychiatrist stated that based on 
his knowledge of the veteran, it was his opinion that the 
veteran's schizophrenia developed while he was in Vietnam and 
in fact may be a causal part of his PTSD.  He further stated 
that the veteran's significant difficulties in adjusting 
derive wholly or in the majority from his schizophrenia and 
PTSD.  It is unclear from the record whether the 
psychiatrist's opinion is based solely on history reported by 
the veteran or whether it also involves a review of the 
veteran's complete psychiatric records.  In this regard, the 
Board finds that the veteran should undergo a VA 
comprehensive psychiatric examination, to include an opinion 
as to whether he has schizophrenia which is related to 
service or to his service-connected PTSD. 

The Board notes that several psychiatric hospitalization 
reports in 1995 question the veteran's report of his 
psychiatric symptomatology and state that his symptoms are 
inconsistent with clinical observation.  An April 1995 
hospital summary reveals that the veteran had a history of 
elopement which fit into the larger clinical picture of a 
manipulative and somewhat deceptive presentation where there 
were hidden agenda that were unknown to the clinical staff.  
It was reported that from a clinical standpoint, drug abuse, 
drug dealing or other financial gain may be part of the 
picture involved in both the veteran's seeking hospital 
admission as well as his abrupt leavings of the hospital.  In 
May 1995, the psychiatrist stated that he doubted the 
veracity of many of the veteran's self-reported psychiatric 
complaints.  

The Board also notes that multiple psychiatric treatment and 
hospitalization reports from 1990 to 1997 show that the 
veteran has a long-standing history of cocaine, marijuana, 
and alcohol abuse.  In addition, the record shows that the 
veteran has been diagnosed as having an antisocial 
personality disorder.  It is evident from the record that 
part of the veteran's disability is attributable to his 
personality disorder and substance abuse.  The veteran's 
personality disorder and substance abuse may not be 
considered when rating his service-connected PTSD.  

Since the evidence does not clearly identify disability 
solely attributable to PTSD and given the fact that he has a 
long-standing history of drug and alcohol abuse, as well as a 
personality disorder, the Board finds that the veteran should 
be scheduled for a comprehensive VA psychiatric examination 
for the purpose of determining the current severity of his 
PTSD symptomatology. 

In January 1995, the Social Security Administration (SSA) 
submitted records, but the SSA did not submit its decision 
pertaining to the veteran's claim.  The SSA's decision should 
be obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In light of the foregoing, additional development is 
necessary to fulfill the VA's duty to assist.  Accordingly, 
the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
psychiatric examination or treatment 
since 1998.  The RO should then obtain 
copies of the related medical records.

2.  The RO should obtain from the SSA a 
copy of that agency's decision regarding 
the veteran's claim for SSA disability 
benefits.

3.  A VA social and industrial survey 
should be conducted to ascertain the 
extent to which the veteran's service-
connected PTSD alone impairs his ability 
to work.  The report should note the 
veteran's occupational and educational 
background, describe all attempts he has 
made to work, and provide a detailed 
description of his daily activities.

4.  After the foregoing, the veteran 
should undergo a VA psychiatric 
examination to ascertain the current 
severity of his PTSD.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
In this regard, the examining 
psychiatrist should be provided with a 
copy of the current psychiatric rating 
criteria for PTSD (38 C.F.R. § 4.130, 
Code 9411 (1998)), and the doctor should 
specifically indicate whether or not the 
veteran has the various signs and 
symptoms which are listed for the 
different percentage ratings due to PTSD 
(including the current 50 percent rating, 
and higher ratings of 70 percent and 100 
percent).  The examiner should assess the 
degree to which the veteran's social and 
industrial adaptability is impaired by 
PTSD, and this should be compared to the 
effects of other psychiatric and 
substance abuse disorders.  

The examiner should also indicated 
whether or not the veteran has 
schizophrenia.  If schizophrenia is 
found, based on examination findings, 
historical records, and medical 
principles, the doctor should give a 
medical opinion, with full rationale, as 
to the etiology of the schizophrenia, 
including the likelihood that it was 
medically caused by any incident of 
service or by the service-connected PTSD. 

5.  When the foregoing development is 
completed, the RO should readjudicate 
the veteran's claims of service 
connection for schizophrenia and for an 
increased rating for PTSD.  If the 
claims are denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


